DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 8/24/2022.  Claims 1-11 and 13-20 are pending where claims 1-11 and 13-20 were previously pending and claim 12 is construed to be cancelled (see note below).

Examiner Note
The claim listings do not appear to have listed claim 12.  For purposes of compact prosecution and to avoid any accidental renumbering issues in future amendments, the Examiner is construing claim 12 to be cancelled.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections, in view of the amendments the respective 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2017/0180424 A1] and Havewala et al [US 2006/0117063 A1].
With regard to claim 9, Mehta teaches a method comprising: detecting, by a client synchronization service, a file system event on an object stored in a synchronized directory associated with a user account of a content management system (see Figure 3A paragraphs [0309], [0311], [0062], and [0115]; the system can host user accounts where file system events can be detected such as creation of a new file in order to apply synchronization criteria to that file to determine if it should be synchronized);
wherein the file system event would trigger a synchronization of the object but for the user-defined rule; and discontinuing processing of the file system event on the object responsive to the user-defined rule (see paragraphs [0311] and Figure 3B; the system can utilize the criteria to determine, near file creation, that the file does not match the synchronization criteria and would not be synchronized at this time).
Mehta teaches policies for determining what files match synchronization criteria for synchronizing but does not appear to explicitly teach detecting, by a client synchronization service, an ignore file in a synchronized directory; responsive to the detecting the file system event, determining that the object is prohibited from synchronizing with the content management system based on the ignore file in the synchronized directory, wherein the file system event would trigger a synchronization of the object but for the ignore file in the synchronized directory; and discontinuing processing of the file system event on the object responsive to the ignore file in the synchronized directory.
Hardee teaches an ignore file; determining that the object is prohibited from synchronizing based on the ignore file (see paragraphs [0013]-[0014], [0018]; the system allows users to create synchronization policies and store in a filter/ignore file where the rules can indicate that files matching particular criteria are ignored/excluded from synchronization/replication).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization policies of Mehta by incorporating means to utilize rules associated with exclusions as taught by Hardee in order to allow the system to have increased flexibility to handle not only matching criteria for synchronization but also matching criteria to prevent those objects from synchronizing thereby helping the users save time crafting their synchronization policies so that they don’t have to spend large amounts of time trying to think of everything that they want when it can be easier to indicate the exact file criteria they don’t want.
Mehta in view of Hardee teach responsive to the detecting the file system event, determining that the object is prohibited from synchronizing with the content management system based on the ignore file, wherein the file system event would trigger a synchronization of the object but for the ignore file (see Mehta, paragraph [0311]; see Hardee, paragraphs [0013]-[0014], [0018]; the synchronization policies indicate that the file should be excluded/prohibited from synchronization).
Mehta in view of Hardee do not appear to explicitly teach detecting, by a client synchronization service, an ignore file in a synchronized directory; responsive to the detecting the file system event, determining that the object is prohibited from synchronizing with the content management system based on the ignore file in the synchronized directory, wherein the file system event would trigger a synchronization of the object but for the ignore file in the synchronized directory; and discontinuing processing of the file system event on the object responsive to the ignore file in the synchronized directory.
Havewala teaches ignore file in a directory (see paragraphs [0043] and [0045]; the data screen object can have rules that only apply for the directory that the data screen object is stored in). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization policy creation system of Mehta in view of Hardee by allowing means to define rules that apply to particular directories/folders as taught by Havewala in order to allow users to have greater control on their policies so that instead of a one-size fits all policy that would require numerous rules when the user wants only certain data to be in particular folders, the inclusion of directory-specific rules allows finer control and greater granularity on allowing rules to be defined for each directory thus allowing certain file types to be excluded in one directory about allowed in others as deemed appropriate by the user.
Mehta in view of Hardee and Havewala teach detecting, by a client synchronization service, an ignore file in a synchronized directory (see Havewala, paragraphs [0043] and [0045]-[0046] and [0059]; see Mehta, paragraph [0309] and [0314]; Hardee, paragraphs [0013]-[0014], [0018]; the system can identify synchronization criteria including ignore file that includes rules for exclusions of file synchronization). 
responsive to the detecting the file system event, determining that the object is prohibited from synchronizing with the content management system based on the ignore file in the synchronized directory, wherein the file system event would trigger a synchronization of the object but for the ignore file in the synchronized directory (see Havewala, paragraphs [0043] and [0045]-[0046] and [0059]; see Mehta, paragraph [0311]; see Hardee, paragraphs [0013]-[0014], [0018]; the synchronization policies indicate that the file should be excluded/prohibited from synchronization); 
and discontinuing processing of the file system event on the object responsive to the ignore file in the synchronized directory (see Havewala, paragraphs [0043] and [0045]-[0046] and [0059]; see Mehta, paragraphs [0311] and Figure 3B; the system can utilize the criteria in the file in the synchronized directory to determine, near file creation, whether the file does matches the synchronization criteria or not and determine if it would not be synchronized at this time).

With regard to claim 10, Mehta in view of Hardee and Havewala teach saving, by a client device, the object into the synchronized directory, wherein the saving the object triggers the detection of the file system event (see Mehta, paragraphs [0298] and [0311]; the selected directories for synchronization can be updated with the creation/saving of new files).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2017/0180424 A1] and Havewala et al [US 2006/0117063 A1] in further view of McGregor et al [US 2008/0263103 A1].
With regard to claim 11, Mehta in view of Hardee and Havewala teach all the claim limitations of claim 9 as discussed above.
Mehta in view of Hardee and Havewala do not appear to explicitly teach indicating that the object that is prohibited from synchronizing with the content management system by writing a flag that identifies the object as ignored as an extended attribute of the object.
McGregor teaches writing a flag that identifies the object as ignored as an extended attribute of the object (see paragraphs [0243] and [0164]; attributes/metadata can be associated with a file including an exclude flag).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization marking process of Mehta in view of Hardee and Havewala by allowing means to not only identify files that should be synchronized but also mark files to be excluded from synchronization as taught by McGregor in order to save future processing time of not having to constantly re-evaluate the same file with the same synchronization criteria for each and every synchronization event since the system can now identify the file as excluded and, until lifted, the system can ignore/exclude that file from further comparisons.
Mehta in view of Hardee and Havewala in further view of McGregor teach indicating that the object that is prohibited from synchronizing with the content management system by writing a flag that identifies the object as ignored as an extended attribute of the object (see McGregor, paragraphs [0243] and [0164]; see Mehta, paragraph [0309], [0312], and [0314]; Hardee, paragraphs [0013]-[0014], [0018]; the system can perform synchronization of files and when new files are created, the indexing can also result in marking files that meet exclusion criteria).



Claims 1-3, 6, 7, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2014/0180424 A1], Havewala et al [US 2006/0117063 A1], and McGregor et al [US 2008/0263103 A1].
With regard to claim 1, Mehta teaches detecting synchronization criteria (see paragraph [0309]; the system can identify synchronization criteria); interpreting a rule (see paragraphs [0310] and [0311]; the system can read/interpret the rule/criteria and apply it);
storing the rule in a memory; indexing the synchronized directory (see paragraphs [0127], [0128], [0133], and [0312]; the data agent can perform some functions of the media agent including indexing data and caching in memory metadata/data such as rules/policies);
and during the indexing, identifying an object that matches the rule by writing a flag that identifies the object as an extended attribute of the object, wherein the object that matches the rule existed in the synchronized directory prior to the detecting the rule (see paragraphs [0127], [0128], [0311] and [0312]; the system can identify objects matching rules and flag them as appropriate where the flag is utilized for the synchronization process; the detecting the rules can occur shortly after a file is created, including the data agent that can perform file searching/indexing to flag new content matching the rules).
Mehta does not appear to explicitly teach detecting, by a client synchronization service on a client device, an ignore file in a synchronized directory; interpreting a rule within the ignore file, wherein the rule is defined by a user of the client device and the rule prohibits any object matching the rule from being synchronized with a content management system server; and during the indexing of the synchronized directory, identifying an object that matches the rule in the ignore file by writing a flag that identifies the object as ignored as an extended attribute of the object, wherein the object that matches the rule existed in the synchronized directory prior to the detecting the ignore file.
Hardee teaches an ignore file, interpreting a rule within the ignore file, the rule prohibits any object matching the rule from being synchronized (see paragraphs [0013]-[0014], [0018]; the system allows users to create synchronization policies and store in a filter/ignore file where the rules can indicate that files matching particular criteria are ignored/excluded from synchronization/replication).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization policies of Mehta by incorporating means to utilize rules associated with exclusions as taught by Hardee in order to allow the system to have increased flexibility to handle not only matching criteria for synchronization but also matching criteria to prevent those objects from synchronizing thereby helping the users save time crafting their synchronization policies so that they don’t have to spend large amounts of time trying to think of everything that they want when it can be easier to indicate the exact file criteria they don’t want.
Mehta in view of Hardee teach wherein the rule is defined by a user of the client device and the rule prohibits any object matching the rule from being synchronized with a content management system server (see Hardee, paragraphs [0013]-[0014], [0018]; see Mehta, paragraph [0314]; the system can utilize the rules to prevent particular objects from being synchronized).
Mehta in view of Hardee do not appear to explicitly teach detecting, by a client synchronization service on a client device, an ignore file in a synchronized directory; and during the indexing of the synchronized directory, identifying an object that matches the rule in the ignore file by writing a flag that identifies the object as ignored as an extended attribute of the object, wherein the object that matches the rule existed in the synchronized directory prior to the detecting the ignore file.
Havewala teaches ignore file in a directory (see paragraphs [0043] and [0045]; the data screen object can have rules that only apply for the directory that the data screen object is stored in). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization policy creation system of Mehta in view of Hardee by allowing means to define rules that apply to particular directories/folders as taught by Havewala in order to allow users to have greater control on their policies so that instead of a one-size fits all policy that would require numerous rules when the user wants only certain data to be in particular folders, the inclusion of directory-specific rules allows finer control and greater granularity on allowing rules to be defined for each directory thus allowing certain file types to be excluded in one directory about allowed in others as deemed appropriate by the user.
Mehta in view of Hardee and Havewala teach detecting, by a client synchronization service on a client device, an ignore file in a synchronized directory (see Havewala, paragraphs [0043] and [0045]-[0046] and [0059]; see Mehta, paragraph [0309] and [0314]; Hardee, paragraphs [0013]-[0014], [0018]; the system can identify synchronization criteria including ignore file that includes rules for exclusions of file synchronization). 
Mehta in view of Hardee and Havewala teach writing a flag that identifies the object (see Mehta, [0312]; the system marks files that meet synchronization criteria) but do not appear to explicitly teach during the indexing of the synchronized directory, identifying an object that matches the rule in the ignore file by writing a flag that identifies the object as ignored as an extended attribute of the object, wherein the object that matches the rule existed in the synchronized directory prior to the detecting the ignore file.
McGregor teaches writing a flag that identifies the object as ignored as an extended attribute of the object (see paragraphs [0243] and [0164]; attributes/metadata can be associated with a file including an exclude flag).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization marking process of Mehta in view of Hardee and Havewala by allowing means to not only identify files that should be synchronized but also mark files to be excluded from synchronization as taught by McGregor in order to save future processing time of not having to constantly re-evaluate the same file with the same synchronization criteria for each and every synchronization event since the system can now identify the file as excluded and, until lifted, the system can ignore/exclude that file from further comparisons.
Mehta in view of Hardee, Havewala, and McGregor teach during the indexing of the synchronized directory, identifying an object that matches the rule in the ignore file by writing a flag that identifies the object as ignored as an extended attribute of the object, wherein the object that matches the rule existed in the synchronized directory prior to the detecting the ignore file (see McGregor, paragraphs [0243], [0175], and [0164]; Havewala, paragraphs [0043] and [0045]-[0046] and [0059]; see Mehta, paragraph [0309], [0312], and [0314]; Hardee, paragraphs [0013]-[0014], [0018]; the system can perform synchronization of files and when new files are created, where the system can, at the time of the new files perform an indexing/scanning/searching step of the new files in the synchronized directory and can perform various flag operations including flagging for synchronization as well as marking files that meet exclusion criteria).

With regard to claim 2, Mehta in view of Hardee, Havewala, and McGregor teach upon the detecting the ignore file, processing the ignore file, wherein the processing the ignore file includes opening the ignore file and reading contents of the ignore file, wherein the reading the contents of the ignore file is a special function performed by the client synchronization service that is not performed on other types of files; and recognizing the rule stored in the ignore file (see Mehta, paragraph [0309]; see Havewala, paragraphs [0059] and [0060]; the system can determine if a policy exists in the directory and then read those directory-specific policies). 

With regard to claim 3, Mehta in view of Hardee, Havewala, and McGregor teach presenting a user interface for creating the ignore file, wherein the user interface prompts the user to identify at least one characteristic associated with an object to be ignored, wherein the at least one characteristic includes a file name, a file extension, a pattern, a string, or a metadata characteristic (see Hardee, Figure 5; file extensions can be provided as the characteristic to determine if a file should be ignored).

With regard to claim 6, Mehta in view of Hardee, Havewala, and McGregor teach sending a communication to a content management system server, the communication instructing the content management system server to delete the object from a user account at the content management system server (see Mehta, paragraphs [0302] and [0303]; the system can send a communication to another device/server to delete files/objects that do not match synchronization criteria).

With regard to claim 7, Mehta in view of Hardee, Havewala, and McGregor teach wherein the indexing the synchronized directory is repeated when a new rule is detected, wherein the new rule is dynamically applied to existing files in the synchronized directory (see Mehta, paragraphs [0006], [0299], [0307]; the new rules/policies can be created and applied to the existing files in the synchronized directory).

With regard to claim 13, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 14, this claim is substantially similar to claim 2 and is rejected for similar reasons as discussed above.

With regard to claim 15, Mehta in view of Hardee, Havewala, and McGregor teach wherein the rule stored in the ignore file includes text that matches a syntax that is recognizable by the processor (see Mehta, paragraph [0309]; see Havewala, paragraphs [0059] and [0060]; the system can determine if a policy exists in the directory and then read those directory-specific policies where the processor can utilize applications or other code to recognize and utilize the rules/criteria).

With regard to claim 17, this claim is substantially similar to claim 6 and is rejected for similar reasons as discussed above.

With regard to claim 18, Mehta in view of Hardee, Havewala, and McGregor teach wherein the processor is configured to execute the instructions and cause the processor to: determine that the object is a placeholder object that does not contain complete data of the object, wherein the complete data of the object is stored in association with the user account at the content management system server; and download the complete data of the object to the synchronized directory on the client device prior to sending the communication instructing the content management system server to delete the object from the user account at the content management system server (see Mehta, paragraphs [0084], [0188], [0299], [0306], and [0311]; the system allows for placeholder objects or stub files to be used that does not hold the complete data of the object/file where, when requested or needed, the system will transparently download the file including when modifications are made to rules or a new rule is created that is based on the contents of the file such that the file needs to be searched to determine if it meets the new rule’s criteria where such determinations can lead to the removal of the file at the remote server).

With regard to claim 19, Mehta in view of Hardee, Havewala, and McGregor teach wherein the synchronized directory includes multiple ignore files such that more than one folder within the synchronized directory includes an ignore file pertinent to the folder in which the ignore file is stored (see Havewala, paragraph [0043]; Hardee, paragraphs [0013]-[0014], [0018]; see Mehta, paragraph [0314]; the folder/directory can have multiple ignore files that apply to the directory as well as having other sub-folders that can also have ignore files of their own).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2014/0180424 A1], Havewala et al [US 2006/0117063 A1], and McGregor et al [US 2008/0263103 A1] in further view of Baumann et al [US 2009/0228531 A1].
With regard to claim 4, Mehta in view of Hardee, Havewala, and McGregor teach all the claim limitations of claim 1 as discussed above.
Mehta in view of Hardee, Havewala, and McGregor teach presenting a user interface for creating the ignore file (see Hardee, Figure 5; a user interface can be provided to allow users to create the rules for the ignore file).
Mehta in view of Hardee, Havewala, and McGregor do not appear to explicitly teach wherein the user interface presents a listing of objects affected by existing rules.
Baumann teaches wherein the user interface presents a listing of objects affected by existing rules (see paragraphs [0023]-[0027]; the system presents a user interface listing the files/directories associated with the rules/templates and allow users to modify/select those objects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization marking process of Mehta in view of Hardee, Havewala, and McGregor by presenting means to show the user the directory/files objects that have been selected to be synchronized as taught by Baumann in order to illustrate to the user how the various rules/policies have been applied and what has been selected or excluded from synchronization while allowing the users the ability to not easily understand what has been selected and understand what hasn’t been selected for synchronization and be able to modify/change those selections as desired.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2014/0180424 A1], Havewala et al [US 2006/0117063 A1], and McGregor et al [US 2008/0263103 A1] in further view of Hepworth et al [US 2004/0158604 A1].
With regard to claim 8, Mehta in view of Hardee, Havewala, and McGregor teach all the claim limitations of claim 1 as discussed above.
Mehta in view of Hardee, Havewala, and McGregor teach file extensions but do not appear to explicitly teach synchronizing the ignore file to a user account at the content management system server unless the rule within the ignore file indicates that the ignore file is prohibited from being synchronized to the content management system server.
Hepworth teaches rule files have extensions (see paragraph [0110]; the rule files can have particular extensions to identify the file as a rule file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the synchronization process of Mehta in view of Hardee, Havewala, and McGregor by using file extensions to identify rule files as taught by Hepworth in order to allow the system and users of the system to easily be able to find and identify rule files as well as be able to utilize policies on those file types if desired.
Mehta in view of Hardee, Havewala, and McGregor in further view of Hepworth teach synchronizing the ignore file to a user account at the content management system server unless the rule within the ignore file indicates that the ignore file is prohibited from being synchronized to the content management system server (see Hepworth, paragraph [0110]; see Hardee, Figure 5; file type extensions can be utilized to indicate that particular files of particular file types/extensions such as rule files should be prohibited from being synchronized).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al [US 2016/0162370 A1] in view of Hardee et al [US 2014/0180424 A1], Havewala et al [US 2006/0117063 A1], and McGregor et al [US 2008/0263103 A1] in further view of Dake et al [US 2002/0138501 A1].
With regard to claim 20, Mehta in view of Hardee, Havewala, and McGregor teach all the claim limitations of claim 13 as discussed above.
Mehta in view of Hardee, Havewala, and McGregor teach wherein the processor is configured to execute the instructions and cause the processor to: detect a file system event on a second object in the synchronized directory after indexing the synchronized directory (see paragraphs [0309] and [0311]; file system events can be detected such as creation of a new file in order to apply synchronization criteria to that file to determine if it should be synchronized).
Mehta in view of Hardee, Havewala, and McGregor do not appear to explicitly teach determine that the second object is not associated with a unique ID assigned by the content management system; and assign the second object a unique ID by the content management system prior to determining that the second object is prohibited from synchronizing with the content management system based on the second object matching the rule in the ignore file.
Dake teaches determine that the second object is not associated with a unique ID assigned by the content management system; and assign the second object a unique ID by the content management system (see paragraphs [0012], [0013], and [0015]; the system can determine that a file does not have a unique ID with the server and request a unique ID from the server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file system storage and file identification system of Mehta in view of Hardee, Havewala, and McGregor by allowing the system to utilize unique identifiers as taught by Dake in order to allow the various computer systems to conform to the same identification scheme for a file having a unique ID that allows that file to be identified by the various systems no matter what system it is stored or named locally while also permitting a centralized process to generate the unique names to help ensure that the generated unique names are unique when generated.
Mehta in view of Hardee, Havewala, and McGregor in further view of Dake teach assign the second object a unique ID by the content management system prior to determining that the second object is prohibited from synchronizing with the content management system based on the second object matching the rule in the ignore file (see Dake, paragraphs [0012], [0013], and [0015]; see Mehta, paragraphs [0309] and [0311]; Hardee, paragraphs [0013]-[0014], [0018]; the file system can create new files where the file system can request from the server a unique ID and receive it prior to actually performing the synchronization criteria analysis).

Allowable Subject Matter
Claim 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As seen from the 35 USC 103 rejections, the cited prior art references can include files in each directory that can apply rules to all the files in that folder/directory and potentially any sub-directories.  However, the cited prior art references do not appear to explicitly teach not applying the rules to files with different sharing properties from the directory’s properties.  Although sharing permissions/properties can be an attribute for folders/files, the particular application of rules for the folder to the various files based on those properties do not appear to be taught or fairly suggested by the cited prior art of record.

Response to Arguments
Applicant’s arguments (see the second paragraph on page 8) with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been withdrawn.  The applicant amended the claims to address the 35 USC 112 rejections, in view of the amendments the respective 35 USC 112 rejections have been withdrawn.

Applicant’s arguments (see the third paragraph on page 8 through the fourth paragraph on page 10 ) with respect to the rejection(s) of claim(s) s under s have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Havewala.  The applicant amended independent claim 9 to incorporate new limitations from claim 1 where the combination of Mehta, Hardee, and Havewala were used to teach the claim limitation from claim 1 and thus the respective combination would also teach the limitation in claim 9.

Applicant's arguments (see the third from last paragraph on page 10 through the last paragraph on page 12) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references, Havewala in particular, prevents the creation of a file and at best would prevent file transfers while not having any impact on synchronization and that Havewala’s process takes place when receiving a request and not during synchronization.  The Examiner respectfully disagrees.  The 35 USC 103 rejections illustrate that the Havewala reference was utilized to show how policies can be applied at a folder/directory granularity versus a single global policy file.  The 35 USC 103 rejections utilized the teachings from the combination of references to teach the claim limitations and did not merely rely on Havewala.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen from the teachings of the combination of the references, the system can index the synchronized directory including updating the index based on the creation of new files where the indexing includes any appropriate flagging of the newly created file near file creation time as being included into a synchronization list (i.e. matches synchronization criteria) or even flagging the file as being excluded from synchronization by meeting exclusion criteria.  Therefore, the combination or references appear to teach or fairly suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/1/2022